MEMORANDUM **
Arizona state prisoner Richard L. Pickett appeals pro se from the district court’s summary judgment in favor of prison offi*702ciáis in his 42 U.S.C. § 1983 action alleging violations of the First Amendment. We have jurisdiction pursuant to 28 U.S.C. § 1291. We affirm.
Because Pickett’s opening brief does not challenge the district court’s summary judgment in favor of prison officials, he has waived the right to challenge that portion of the district court’s March 31, 2005 order. See Indep. Towers of Washington v. Washington, 350 F.3d 925, 929 (9th Cir. 2003).
The district court did not abuse its discretion in denying Pickett’s motion to reconsider because he failed to demonstrate mistake, inadvertence, surprise, excusable neglect, newly discovered evidence, or any other basis for relief from judgment. See Sch. Dist. No. 1J, Multnomah County v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir.1993).
AFFIRMUED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.